Grates, J.
(concurring). I agree with my brother Marston in the result, but I wish to add a word or two. It appears from the case that the other note in suit, which was also made by defendants to plaintiff’s intestate, and at about the same time as that in question, was so framed as to provide in terms that the interest should not only be ten per cent., but at that rate per annum. Hence that instrument was shaped so as to contain a literal statement that the rate was by the year and not by a different” period.
The contested note as first written lacked this literal certainty, and notwithstanding the unimportance of the circumstance upon the legal effect of the paper, it seems to me the fact that the parties had so recently and in a like transaction, taken the precaution to put in an equivalent expression to denote that the rate of interest mentioned was by the year — not to signify the time for paying interest, — is one which helps to show that the word “annually” was added in the second note for the same purpose, and not to prescribe yearly payments. If so,- it concurs with the operation of the rule that when a paper is open to a construction implying wrong and also to one which does not, the latter should be adopted unless the surrounding facts against it are strong enough to prevent. Here such surrounding facts are not found.